DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 08/01/2022.
	Claims 1-4, 6, 9,10, 12,13,14,16,18, 19 are currently pending and presented for examination.
Response to Arguments 
         Applicant's arguments filed on 08/01/2022 with respect to prior art rejection have been considered and they are persuasive.  Independent claims have been amended to incorporate previously identified allowable subject matter.  	
Claims 1-4, 6, 9,10, 12,13,14,16,18, 19 are allowed.

Allowable subject matter
  1.  Claims 1-4, 6, 9,10, 12,13,14,16,18, 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
      Regarding claim 1, prior art Goldenberg et al. (US Pub. No.: US 2018/0343391 A1) discloses an imaging module ( Figs. 1,3, 4; Para 30, 40; smartphone having a camera; folded camera module ) , comprising:
a housing (Figs. 3, 4; Para 36-40; wherein Fig. 4 shows that lens module 402 is received in a housing that also received prism  404 , and upright camera module 400’’  ) ;
a moving element (para 40; lens module 402), movably received in the housing ( Para 40; the OIS is performed by one movement of the lens module ) ;
a plurality of lenses (para 40; lens module 402) , arranged on the moving element and movable along with the moving element ( Fig. 4; Para 40; the OIS is performed by one movement of the lens module) ;
         an image sensor (Para 40; image sensor 406) , disposed at a side of the plurality of lenses;
a light-converting element ( Para 36, 40;  Figs. 3, 4; prism assembly 300 includes a prism 302 mounted on a prism carrier ) , disposed in the housing and configured to redirect an incident light from an outside of the housing,such that the incident light passes through the plurality of lenses and is further 
transmitted to the image sensor  ( Para 5;  In the folded camera module structure, an optical path folding element (referred to hereinafter as “OPFE”) e.g. a prism or a mirror, is added to tilt the light propagation direction from a direction perpendicular to the phone back surface to a direction parallel to the phone back surface  ) ; a mounting base (Para 36; prism carrier 302’ ) , received in the housing, fixed to the light-converting element ( Para 36; Prism assembly 300 includes a prism 302 mounted on a prism carrier 302′ and a prism actuation sub-assembly 303 with two actuators 304 and 306), and being rotatable relative to the housing to adjust the light-converting element to redirect the incident light ( Para 36; More specifically regarding the prism rotation, actuator 304 rotates prism 302 around Y (axis 310) and actuator 306 rotates the prism around X (axis 308). The rotation movement of the prism around X causes an effect on the image identical to the tilt of the camera module around Z plus tilt of the camera module around X); and
a drive mechanism (Para 35; The OPFE tilt-caused shift is compensated by an appropriate opposite shift movement of the lens module while the OPFE tilt-caused Roll is for OIS; The movements of the lens module may be performed using actuators described in detail in Applicant's international patent application PCT/IB2016/052143 filed Apr. 14, 2016. ) , connecting to the housing and the moving element (Figs. 3,4) , wherein the drive mechanism is configured to drive the moving element to move along an optical axis of the plurality of lenses such that the plurality of lenses perform focusing and imaging on the image sensor ( Fig. 4; Par 40; camera module 400′ is also designed to perform autofocus (AF), for example as described in PCT/IB2016/052143.) .
        wherein the housing defines a groove on a side with the light inlet in a width direction of the imaging module (Figs. 3, 4; wherein the bottom and side of carrier have a groove for prism 302 to go in) , and the camera assembly further comprises a decoration member (Claim 5; prism covered with a metallic reflecting surface) ; and a decoration member is disposed over the light inlet (Figs. 3,4 ) , and partially inserted into the groove.
        Ba-TIS et al. (US Pub. No.: US 2018/0213154 A1) discloses the decoration member defines a through hole; the light inlet is exposed to an outside of the imaging module through the through hole; and the imaging module collects external images through the through hole (Figs. 2A, 2B; Para 50-51; circular through hole 201 so that it allows the motion of the lens barrel during autofocusing and blocks light from penetrating to the image sensor other than light going through the lenses); where the housing comprises a top wall and a side wall extending from a side of the top wall, the light inlet is defined on the top wall, the groove is defined at a junction between the top wall and the side wall, and the decoration member is abutted on the top wall (Fig 2A,2B; Fig. 3A; Para 50; housing 200 wherein it has a top wall that has circular through hole 201 and sidewalls, the through hole is between the top wall and sidewall; wherein the imager 301 is inserted in base 303 ; wherein when the imager and lens barrel combine together , the grooves on the base 303 is between the top and side wall of housing as shown in FIg.3A ). 
However, none of the prior art discloses “a number of the side walls is two, and the top wall comprises two side edges opposite to each other; each side wall extends from one of the side edges correspondingly; and a junction between each side wall and the top wall defines the groove” in combination of other limitation in the claim. 
Claims 2,3,4,6,9 are allowed as being dependent from claim 1. 

       Regarding claim 10, Goldenberg et al. discloses a camera assembly ( Figs. 1,3, 4; Para 30, 40; smartphone having a camera; folded camera module ) , comprising:
           a housing (Figs. 3, 4; Para 36-40; wherein Fig. 4 shows that lens module 402 is received in a housing that also received prism 404 , and upright camera module 400’’  ) , defining a light inlet;
a moving element (para 40; lens module 402), received in the housing ( Para 40; the OIS is performed by one movement of the lens module ) ;
a plurality of lenses (para 40; lens module 402) , contacting with an fixed on the moving element ( Fig. 4; Para 40; the OIS is performed by one movement of the lens module) ;
         an image sensor (Para 40; image sensor 406) , disposed at a side of the plurality of lenses;
a drive mechanism (Para 35; The OPFE tilt-caused shift is compensated by an appropriate opposite shift movement of the lens module while the OPFE tilt-caused Roll is for OIS; The movements of the lens module may be performed using actuators described in detail in Applicant's international patent application PCT/IB2016/052143 filed Apr. 14, 2016. ) , connecting to the housing and the moving element (Figs. 3,4) , wherein the drive mechanism is configured to drive the moving element to move along an optical axis of the plurality of lenses such that the plurality of lenses perform focusing and imaging on the image sensor ( Fig. 4; Par 40; camera module 400′ is also designed to perform autofocus (AF), for example as described in PCT/IB2016/052143.) .
        a light-converting element ( Para 36, 40;  Figs. 3, 4; prism assembly 300 includes a prism 302 mounted on a prism carrier ) , disposed in the housing and configured to redirect an incident light entering the imaging module from the light inlet,  such that the incident light passes through the plurality of lenses and is further 
transmitted to the image sensor  ( Para 5;  In the folded camera module structure, an optical path folding element (referred to hereinafter as “OPFE”) e.g. a prism or a mirror, is added to tilt the light propagation direction from a direction perpendicular to the phone back surface to a direction parallel to the phone back surface  ) ;    and a mounting base (Para 36; prism carrier 302’ ) , received in the housing, fixed to the light-converting element ( Para 36; Prism assembly 300 includes a prism 302 mounted on a prism carrier 302′ and a prism actuation sub-assembly 303 with two actuators 304 and 306), and being rotatable relative to the housing to adjust the light-converting element to redirect the incident light ( Para 36; More specifically regarding the prism rotation, actuator 304 rotates prism 302 around Y (axis 310) and actuator 306 rotates the prism around X (axis 308). The rotation movement of the prism around X causes an effect on the image identical to the tilt of the camera module around Z plus tilt of the camera module around X); wherein the housing defines a groove on a side with the light inlet in a width direction of the imaging module (Figs. 3, 4; wherein the bottom and side of carrier have a groove for prism 302 to go in) , and a decoration member (Claim 5; prism covered with a metallic reflecting surface) ,disposed over the light inlet (Figs. 3,4 ) , and partially inserted into the groove.   
   Ba-TIS et al. (US Pub. No.: US 2018/0213154 A1) discloses the decoration member defines a through hole; the light inlet is exposed to an outside of the imaging module through the through hole; and the imaging module collects external images through the through hole (Figs. 2A, 2B; Para 50-51; circular through hole 201 so that it allows the motion of the lens barrel during autofocusing and blocks light from penetrating to the image sensor other than light going through the lenses); where the housing comprises a top wall and a side wall extending from a side of the top wall, the light inlet is defined on the top wall, the groove is defined at a junction between the top wall and the side wall, and the decoration member is abutted on the top wall (Fig 2A,2B; Fig. 3A; Para 50; housing 200 wherein it has a top wall that has circular through hole 201 and sidewalls, the through hole is between the top wall and sidewall; wherein the imager 301 is inserted in base 303 ; wherein when the imager and lens barrel combine together , the grooves on the base 303 is between the top and side wall of housing as shown in FIg.3A ). 
However, none of the prior art discloses “ wherein the decoration member comprises a decoration ring and a protruding edge extending from a bottom of the decoration ring in a direction away from the decoration ring, and a part of the bottom of the decoration ring is received in the groove and abutted on the top wall” in combination of other limitation in the claim. 
Claims 12,13,14,16 are allowed as being dependent from claim 10. 
           Regarding claim 18, Goldenberg et al.  discloses an electronic device ( Figs. 1,3, 4; Para 30, 40; smartphone having a camera; folded camera module ) , comprising:
           a casing (Figs. 1,3, 4; smart phone casing; Para 36-40; wherein Fig. 4 shows that lens module 402 is received in a housing that also received prism 404 , and upright camera module 400’’  ) , and a camera assembly ( Figs. 1,3, 4; Para 30, 40; smartphone having a camera; folded camera module)  disposed on the casing, wherein the camera assembly comprises:
    an imaging module, comprising:
           a housing (Figs. 3, 4; Para 36-40; wherein Fig. 4 shows that lens module 402 is received in a housing that also received prism 404 , and upright camera module 400’’  ) , defining a light inlet;
                 a moving element (para 40; lens module 402), received in the housing ( Para 40; the OIS is performed by one movement of the lens module ) ;
       a plurality of lenses (para 40; lens module 402) , contacting with an fixed on the moving element ( Fig. 4; Para 40; the OIS is performed by one movement of the lens module) ;
         an image sensor (Para 40; image sensor 406) , disposed at a side of the plurality of lenses;
a drive mechanism (Para 35; The OPFE tilt-caused shift is compensated by an appropriate opposite shift movement of the lens module while the OPFE tilt-caused Roll is for OIS; The movements of the lens module may be performed using actuators described in detail in Applicant's international patent application PCT/IB2016/052143 filed Apr. 14, 2016. ) , connecting to the housing and the moving element (Figs. 3,4) , wherein the drive mechanism is configured to drive the moving element to move along an optical axis of the plurality of lenses such that the plurality of lenses perform focusing and imaging on the image sensor ( Fig. 4; Par 40; camera module 400′ is also designed to perform autofocus (AF), for example as described in PCT/IB2016/052143.);
        a light-converting element ( Para 36, 40;  Figs. 3, 4; prism assembly 300 includes a prism 302 mounted on a prism carrier ) , disposed in the housing and configured to redirect an incident light entering the imaging module from the light inlet,  such that the incident light passes through the plurality of lenses and is further 
transmitted to the image sensor  ( Para 5;  In the folded camera module structure, an optical path folding element (referred to hereinafter as “OPFE”) e.g. a prism or a mirror, is added to tilt the light propagation direction from a direction perpendicular to the phone back surface to a direction parallel to the phone back surface  ) ;   
 and a mounting base (Para 36; prism carrier 302’ ) , received in the housing, fixed to the light-converting element ( Para 36; Prism assembly 300 includes a prism 302 mounted on a prism carrier 302′ and a prism actuation sub-assembly 303 with two actuators 304 and 306), and being rotatable relative to the housing to adjust the light-converting element to redirect the incident light ( Para 36; More specifically regarding the prism rotation, actuator 304 rotates prism 302 around Y (axis 310) and actuator 306 rotates the prism around X (axis 308). The rotation movement of the prism around X causes an effect on the image identical to the tilt of the camera module around Z plus tilt of the camera module around X).
     However, none of the prior art discloses  “wherein the decoration member comprises a decoration ring and a protruding edge extending from a bottom of the decoration ring in a direction away from the decoration ring; a part of the bottom of the decoration ring is received in the groove and abutted on the top wall; and the protruding edge is abutted on the casing” in combination of other limitation in the claim. 
Claim 19 is allowable as being dependent from claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696